IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SARAH REBECCA                        NOT FINAL UNTIL TIME EXPIRES TO
STRAWITCH,                           FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-3230
v.

FREDERICK STRAWITCH III,

      Appellee.


_____________________________/

Opinion filed April 24, 2017.

An appeal from the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Richard A. Fillmore, Pensacola, for Appellant.

Travis R. Johnson of Meador, Johnson & Bushnell P.A., Pensacola, for Appellee.


PER CURIAM.

      Sarah and Frederick Strawitch, once husband and wife, ended their marriage

in 2007. The final judgment of dissolution incorporated the parties’ marital

settlement agreement, which detailed their respective obligations regarding their

minor child. Under the agreement, the husband was to provide the child’s health
insurance, pay child support of some $800 per month, and pay for medical expenses

not covered by insurance.

      Five years later, the husband petitioned for a modification. According to the

petition, the husband had become involuntarily unemployed. Subsequently, the

husband began receiving Social Security disability income. The trial court found that

there was a substantial change in circumstances and granted the modification. The

trial court reduced the husband’s child support obligations retroactively, ordered

repayment of overpayments, and provided that the child’s uncovered medical

expenses would be allocated based on the parties’ “respective percentages of

income.” Although the wife does not dispute the trial court’s determination of a

substantial change in circumstances, she challenges certain aspects of the

modification order.

      We affirm in all respects but one. In determining the amount of the husband’s

overpayment, the trial court accepted the figures the husband’s counsel provided,

without any evidence of how much the husband actually paid. Absent agreement of

the parties, the trial court needed an evidentiary basis for the amount of the

overpayment. See Cheek v. Hesik, 73 So. 3d 340, 345 (Fla. 1st DCA 2011)

(“Although a trial court is free to reject even unrebutted testimony, there must be

some evidentiary basis for its findings.”). We therefore reverse and remand for

additional proceedings.

                                         2
    AFFIRMED IN PART, REVERSED IN PART, and REMANDED.

OSTERHAUS, JAY, and WINSOR, JJ., CONCUR.




                               3